Exhibit 99.1 New York Mortgage Trust Reports First Quarter 2015 Results NEW YORK, NY – May 5, 2015 (GLOBE NEWSWIRE) – New York Mortgage Trust, Inc. (Nasdaq: NYMT) (“NYMT,” the “Company,” “we,” “our” or “us”) today reported results for the three months ended March 31, 2015. Summary of First Quarter 2015: ● Net income attributable to common stockholders of $22.1 million, or $0.21 per share. ● Net interest income of $21.6 million and net interest margin of 415 basis points. ● Issued and sold 2,702,358 shares of its common stock at an average price of $7.97 per share under its at-the-market offering programs, resulting in net proceeds to the Company of approximately $21.1 million. ● Completed the sale of a first loss PO security issued by a single Freddie Mac-sponsored securitization included in the Consolidated K-Series, realizing a gain of approximately $1.5 million. ● The Company’s wholly-owned subsidiary, Great Lakes Insurance Holdings LLC (“GLIH”), became a member of Federal Home Loan Bank of Indianapolis (“FHLBI”). Through GLIH, the Company will have access to a variety of products and services offered by the FHLBI, including secured advances. ● Book value per common share of $7.03 at March 31, 2015 as compared to $7.07 at December 31, 2014 and $6.48 per common share at March 31, 2014. ● Declared first quarter dividend of $0.27 per common share that was paid on April 27, 2015, marking the twelfth consecutive quarter at this level. Subsequent Developments: ● Completed public offering of 3,600,000 shares of the Company’s 7.875% Series C Cumulative Redeemable Preferred Stock on April 22, 2015, resulting in net proceeds to the Company of approximately $87.0 million after deduction of underwriting discounts and commissions and estimated offering expenses. ● Issued and sold 1,413,757 shares of its common stock at an average price of $7.79 per share under its at-the-market offering programs subsequent to March 31, 2015, resulting in net proceeds to the Company of approximately $10.8 million. ● During April 2015, the Company received aggregate advances of $121.0 million from FHLBI that are secured by Agency RMBS. Page 2 About New York Mortgage Trust New York Mortgage Trust, Inc. is a Maryland corporation that has elected to be taxed as a real estate investment trust (“REIT”). NYMT is an internally managed real estate investment trust, or REIT, which invests in mortgage-related and financial assets and targets residential mortgage loans, including loans sourced from distressed markets, multi-family CMBS, direct financing to owners of multi-family properties through mezzanine loans and preferred equity investments and other commercial real estate-related investments, Agency RMBS consisting of fixed-rate, adjustable-rate and hybrid adjustable-rate RMBS and Agency IOs consisting of interest only and inverse interest-only RMBS that represent the right to the interest component of the cash flow from a pool of mortgage loans. RiverBanc, LLC, The Midway Group, L.P. and Headlands Asset Management, LLC provide investment management services to the Company with respect to certain of its targeted asset classes. For a list of defined terms used from time to time in this press release, see “Defined Terms” below. Management Overview Steven Mumma, NYMT's Chairman, Chief Executive Officer and President, commented: “The Company’s focus on credit-sensitive assets continued to provide strong net interest margin results, generating 415 basis points of net interest margin in the first quarter of 2015. Overall, the Company’s portfolio performed well during the quarter, with net income tempered by a difficult market environment for our Agency IO portfolio and lower distressed loan resale and refinance activity, which was primarily a function of transaction timing and our sell-side approach. Management’s goal with respect to realized capital gains on the distressed loan portfolio has been, and will continue to be, concentrated on executing sell-trades at the most favorable price it believes it can obtain, and this often will not coincide perfectly with quarterly cut-off dates. Consequently, the Company is going to have quarters where net income per share is above or below the Company’s current dividend payout rate and this will frequently be driven by the level of dispositions consummated during the quarter. For this reason, management focuses on earnings generation over a twelve month period. During the first quarter of 2015, the Company accomplished a number of important steps on the operating-front, including the successful servicing transfer of the 3,800 loans we acquired in December 2014 for approximately $328 million, which is the critical step for managing re-performing loans. In addition, one of our wholly-owned subsidiaries was approved as a member of the Federal Home Loan Bank of Indianapolis. While our ability to access the FHLB over the longer term remains subject to proposed rulemaking, we are hopeful any final rule from the Federal Housing Administration will result in a favorable outcome for us, as we believe access to the FHLB-system provides a more efficient and cost-effective way to manage and finance certain of our mortgage-related investments. Consistent with its strategy of producing net realized capital gains from its portfolio, the Company also completed the sale of another Freddie Mac CMBS security, taking advantage of attractive current market pricing for these assets and freeing up capital to be deployed into other opportunistic investments. We are continuing to see a number of attractive opportunities in the residential loan space for both on-boarding and disposition of loans and will continue to be aggressive in pursuing re-performing and performing loans, as we believe this is an asset class that can generate attractive long-term yields." Page 3 Capital Allocation and Net Interest Spread The following table sets forth our allocated capital by investment type at March 31, 2015 and March 31, 2014 and certain information about our portfolio by investment type and the related interest income, interest expense, weighted average yield, average cost of funds and net interest spread for the three months ended March 31, 2015 and 2014 (dollar amounts in thousands): At March 31, 2015 and For the Quarter Ended March 31, 2015 At March 31, 2015 Agency RMBS Agency IOs Multi- Family Distressed Residential Loans Residential Securitized Loans Other (2 ) Total Carrying value $ Liabilities: Callable ) ) — ) — — ) Non-callable — — ) Hedges (Net) (3 ) ) — Cash (4 ) — — Other ) ) ) Net capital allocated $ For the Quarter Ended March 31, 2015 Interest Income $ Interest Expense ) — ) Interest Expense on Subordinated Debentures — ) ) Net Interest Income $ Average Interest Earning Assets (5) $ Weighted Average Yield on Interest Earning Assets ( 6 ) % Average Cost of Funds ( 7 ) % — % Weighted Average Cost of subordinated debentures — % % Net Interest Spread (8 ) % Page 4 At March 31, 201 4 and For the Quarter Ended March 31, 201 4 At March 31, 201 4 Agency RMBS Agency IOs Multi- Family Distressed Residential Loans Residential Securitized Loans Other (2 ) Total Carrying value $ Liabilities: Callable ) ) — — — ) Non-callable — — ) Hedges (Net) (3 ) — Cash (4 ) — — — Other ) Net capital allocated $ For the Quarter Ended March 31, 201 4 Interest Income $ Interest Expense ) Interest Expense on Subordinated Debentures — ) ) Net Interest Income $ Average Interest Earning Assets (5 ) $ Weighted Average Yield on Interest Earning Assets ( 6 ) % Average Cost of Funds ( 7 ) % — % Weighted Average Cost of subordinated debentures — % % Net Interest Spread (8 ) % F ootnotes to Capital Allocation and Net Interest Spread tables above: The Company determined it is the primary beneficiary of certain Freddie Mac-sponsored K-Series securitizations (the “Consolidated K-Series,” as defined below) and has consolidated the Consolidated K-Series into the Company’s financial statements.Average Interest Earning Assets for the quarter excludes all Consolidated K-Series assets other than those securities issued by the securitizations comprising the Consolidated K-Series that are actually owned by us and interest income amounts represent interest income earned by securities that are actually owned by us. A reconciliation of net capital allocated in multi-family investmentsand interest income to our financial statements is included below in “Additional Information.” Other includes CLOs having a carrying value of $35.1 million, non-Agency RMBS and loans held for investment. Other non-callable liabilities include $45.0 million in subordinated debentures. Includes derivative assets, derivative liabilities, payable for securities purchased and restricted cash posted as margin. Includes $39.6 million held in overnight deposits in our Agency IO portfolio to be used for trading purposes. Such deposit is included in the Company’s accompanying condensed consolidated balance sheet in receivables and other assets. (
